Citation Nr: 1200196	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-34 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cancer of the tonsils, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veteran Services Officers 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1971, to include in-country service in Vietnam from January 8, 1970 to December 30, 1970.  The Veteran also received, among other things, a "Certificate of Combat Service."

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The July 2009 rating decision declined reopening the Veteran's claim finding no new and material evidence had been submitted.  The Veteran asked for the RO to reconsider in a December 2009 statement.  The RO interpreted the December 2009 statement as a new claim.  The RO reopened the Veteran's claim in a November 2009 rating decision denying the claim on the merits.  The Veteran ultimately perfected his appeal thereafter.  The Board finds the petition to reopen properly stems from the July 2009 rating decision.  The RO ultimately reopened the claim and denied it on the merits in November 2009, but it is clear the Veteran timely appealed the previous July 2009 denial.

Although the claim was ultimately reopened by the RO, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

As will be explained below, the Board finds new and material evidence sufficient to reopen this claim.  The merits of the Veteran's claim seeking entitlement to service connection for cancer of the tonsils is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A May 2006 rating decision, in pertinent part, denied service connection for tonsil cancer claimed as due to Agent Orange exposure finding tonsil cancer was not shown in service, was not diagnosed within a year after service and is not presumptively associated with Agent Orange exposure. 

2.  Evidence received since the May 2006 decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2006 rating decision that denied the claim for entitlement to service connection for tonsil cancer is final, but evidence received since May 2006 in relation to the claim is new and material, and, therefore the claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

A statutory presumption also exists for veterans who served in the country of Vietnam during the Vietnam War Era (i.e., January 9, 1962 to May 7, 1975) and, thus, are presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed to be associated with such Agent Orange exposure.  Respiratory cancers, to include cancers of the lung, bronchus, larynx or trachea are presumptively associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  In contrast, cancers of the pharynx, to include tonsil cancers, are not presumptively associated with Agent Orange exposure.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

In this case, the Veteran's military records clearly confirm he served in the country of Vietnam from 1968 to 1972 and, therefore, his exposure to Agent Orange herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

The Veteran first initiated his claim for service connection for tonsil cancer in 2006 claiming his tonsil cancer was due to Agent Orange exposure during his military service. In a May 2006 decision, the RO denied service connection for tonsil cancer concluding although the Veteran is presumed to have been exposed to Agent Orange in light of his in-country service in Vietnam, tonsil cancer is not presumptively associated with herbicide exposure.  The RO also concluded the Veteran's tonsil cancer was not diagnosed in service or within a year of separation from service and has not otherwise been etiologically linked to his military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received from the appellant within the appeal period.  Therefore, the May 2006 rating decision is final.

At the time of the May 2006 decision, the record included service treatment records, which are silent as to any complaints or treatment relevant to tonsil cancer; and VA outpatient treatment records through May 2006 showing diagnosis of tongue cancer in 2005 with surgery, radiation and chemotherapy treatment in 2006.  

Potentially relevant evidence received since the May 2006 decision includes: (1) a May 2009 private medical opinion by Dr. Qualter; (2) VA outpatient treatment records from 2006 to 2011; (3) a November 2009 VA advisory opinion; and (4) the Veteran's own statements. 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran believes his tonsil cancer is related to his in-service exposure to Agent Orange exposure because he has no other known risk factors.  That is, the Veteran indicates he is a non-smoker, non-drinker with no familial history of tonsil cancer.

In support of his claim, the Veteran submitted a private opinion by Dr. Qualter dated May 2009 whereas Dr. Qualter opines the Veteran's tonsil cancer is really a form of larynx cancer and, therefore, is presumptively associated with Agent Orange exposure.  

The RO obtained a VA advisory opinion in November 2009, which indicates tonsil cancer is not a presumptive condition under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran also submitted articles and other medical opinions related to other veterans' cases with similar fact patterns opining tonsil cancer is part of the respiratory system and, therefore, should be considered service-connected and associated with Agent Orange exposure. 

Again, the Veteran's claim was primarily previously denied based on a finding that the statutory presumption associating certain diseases with Agent Orange exposure was inapplicable.  The Veteran has submitted new evidence that challenges this finding.  Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.  

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for tonsil cancer, claimed as due to Agent Orange exposure, is reopened and to that extent the claim is granted.


REMAND

Again, the Veteran claims his tonsil cancer is due to in-service herbicide exposure.  As explained above, although the Veteran served in Vietnam during the Vietnam War Era and, therefore, is presumed to have been exposed to Agent Orange herbicides, there is some medical disagreement as to whether the Veteran is entitled to "presumptive" service connection for tonsil cancer.

That is, the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

The National Academy of Sciences (NAS) recently found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the pharynx, to include the tonsils.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "cancers of the oral pharynx (including tonsils)." Id.

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the pharynx, to include the tonsils.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide during service caused a current disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The Board emphasizes that the NAS Update 2008 did not rule out a possible association between tonsil cancer and herbicide exposure, but rather concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

The Veteran was first diagnosed with tonsil cancer in December 2005, decades after service.  He underwent a left radical neck dissection in January 2006 followed by radiation and chemotherapy.

The Veteran submitted a private statement by Dr. Qualter dated May 2009 indicating the Veteran's tonsil cancer was due to the Veteran's exposure to Agent Orange in Vietnam because "the breathing mechanism dictates the air pass on the tonsils to get to the larynx."  The Board notes cancer of the larynx is a disease presumptively associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  It appears Dr. Qualter opined the Veteran's cancer was larynx cancer, but presented on the left tonsil.  

The NAS study is in stark contradiction to Dr. Qualter's opinion, which specifically indicates cancers of the tonsils are in the category of "pharynx cancer," which is not a disease presumptively associated with Agent Orange exposure.

The Veteran also submitted articles, Board decisions and other medical opinions dealing with other veterans' cases with similar fact patterns.  In those articles and opinions, doctors appear to link tonsil cancer to herbicide exposure where the patient has no other known risk factors, such as smoking.  The Veteran argues he also is not a smoker and, therefore, should be given the benefit of the doubt.

A November 2009 VA advisory opinion opined "cancer of the tonsil is not a recognized presumptive disability due to herbicides exposure."  The advisory opinion, which was not conducted by a physician, noted the Veteran's submitted evidence in support of his claim, to include articles, other Board decisions, and other medical opinions related to other Veterans' cases.  The VA advisor, however, concluded the evidence submitted by the Veteran was very specific to those particular fact patterns and did not create a presumption of service connection.

There appears to be a medical disagreement within the evidence particular to this case as to whether the Veteran's cancer originated from the larynx or the pharynx.  The Board emphasizes, however, even if no presumption of service connection is applicable to the facts of the Veteran's case, the Veteran is not precluded from substantiating his claim by showing a direct causal relationship between his military service, to include Agent Orange exposure, and his development of tonsil cancer.  In light of inconsistent conclusions with regard to etiology of the Veteran's cancer, the Board concludes the record triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO should also take this opportunity to obtain recent VA outpatient treatment records from March 2011 to the present and any private treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all medical care providers who treated him for his tonsil cancer since service.  The RO should also obtain VA outpatient treatment records from March 2011 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA oncology examination for an opinion to clarify the Veteran's current cancer diagnosis and opine as to the likely etiology thereof.  The claims folder must be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should address the following:

* The origin of the Veteran's cancer.  That is, did the Veteran's cancer originate in the larynx or the pharynx?

* Whether it is at least as likely as not (50 percent probability or greater) that any tonsil cancer developed by the Veteran is directly related to his military service, to include Agent Orange exposure (Agent Orange exposure is conceded)?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. The examiner is asked to reconcile any and all conflicting medical opinions, to include Dr. Qualter's May 2009 medical opinion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


